DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-7, filed March 3, 2021, which are pending in this application.
Information Disclosure Statement
The listing of references in the specification (as listed on pages 1-2 of the written description) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because in Fig. 2, there is an erroneous reference character “3” below “toe section 12”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1, lines 4-6 should recite, “said heel section comprising of a compression zone characterized in that [[the]] material in the compression zone exerts pressure onto [[the]] a heel of a foot producing a significant compression effect as compared to [[the]] adjacent zones” as “the material”, “the heel”, and “the adjacent zones” lack antecedent basis in the claim.
Claim 1, lines 7-9 should recites, “said arch section comprising of a compression zone characterized in that [[the]] material in the compression zone exerts pressure on [[the]] an arch of [[a]] the foot producing a constriction effect” as “the material” and “the arch” lack antecedent basis in the claim and a “foot” has been previously recited.
Claim 2, line 2 should recite, “wherein the arch compression zone is characterized by a lateral section along [[the]] a bottom of the sock sole” as “the bottom” lacks antecedent basis in the claims.
Claim 6, line 2 should recite, “that generally affects [[the]] a section around the arch.”
Claim 7, line 1 should recite “throughout a user’s foot”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “characterized in that the material in the compression zone exerts pressure onto the heel of a foot producing a significant compression effect as compared to the adjacent zones”.  It is unclear how one having ordinary skill in the art can ascertain how much additional compression is needed to qualify as “significant”.  For purposes of examination, Examiner has interpreted the claim as, and respectfully suggests amending to recite, “characterized in that [[the]] material in the compression zone is configured to exert[[s]] pressure onto [[the]] a heel of a foot producing 
Claim 1 is indefinite as it recites, “said arch section comprising of a compression zone characterized in that the material in the compression zone exerts pressure on the arch of a foot producing a constriction effect in the targeted arch section”.  It is unclear as to what is being referred to by “the targeted arch section” as it could be referring to a part of the foot or the arch section of the sock.  Examiner respectfully suggests amending to recite, “said arch section comprising of a compression zone characterized in that [[the]] material in the compression zone is configured to exert[[s]] pressure on [[the]] an arch of [[a]] the foot producing a constriction effect in the 
Claim 2 is indefinite as it recites, “wherein said sock comprises of a truncated inlet section to make up an ankle sock.”  As an “inlet section” was already claimed in claim 1, it is unclear if the sock now comprises an additional inlet section or if the inlet section previously claimed is a truncated inlet section.  Examiner respectfully suggests amending to recite, “wherein said inlet section is a truncated inlet section to make up an ankle sock.”
Claim 3 is indefinite as it recites, “wherein said sock comprises of an extended inlet section to make up a knee-high sock.” As an “inlet section” was already claimed in claim 1, it is unclear if the sock now comprises an additional inlet section or if the inlet section previously claimed is an extended section.  Examiner respectfully suggests amending to recite, “wherein said inlet section is an extended inlet section to make up a knee high sock.”
Claim 4 is indefinite as it recites, “wherein the arch compression zone is characterized by a lateral section along the bottom of the sock sole that would typically be in contact with the foot sole and heel”.  First it is unclear as to what “the sock sole” is referring to as only a “sole section” was previously recited.  Second, it unclear how one of ordinary skill in the art can ascertain what can be considered as “typically” in contact with the sole of the foot.  Examiner respectfully suggests amending to recite, “wherein the arch compression zone is characterized by a lateral section along [[the]] a bottom of the is configured to be in contact with the foot sole and heel.”
Claim 5 is indefinite as it recites, “wherein said arch compression zone comprises of restrictive band-like material that provides a constriction on a small section around the foot arch”.  First, as claim 1 already recites, “material” of the arch section, it is unclear if the “restrictive band-like material” is referring to the same material from claim 1 or a different material.  Second, it is unclear how one having ordinary skill in the art can ascertain what structure can be included or excluded by “band-like”.  For purposes of examination, Examiner has interpreted the claim as, and respectfully suggests amending to recite, “wherein the material of said arch compression zone is arranged as a band configured to extend around the foot and is configured to provide[[s]] a constriction on a small section around the foot arch”.
Claim 6 is indefinite as it recites, “wherein said arch compression zone comprises of a constriction that generally affects the section around the arch”.    It is unclear how one having ordinary skill in the art can ascertain the amount of constriction that can be considered as “generally” affecting the section around the art.  Examiner respectfully suggests amending to recite, “wherein said arch compression zone comprises of a constriction that is configured to affect[[s]] [[the]] a section around the arch.”
Claim 7 is indefinite as it recites, “A method of promoting unrestricted blood flow throughout a users foot characterized in that a sock is worn on a foot that combines targeted heel and arch compression, and a five-finger section that has a compressing effect on each toe section.”  As this claim is drawn to a method, it is unclear as to what steps are required by the claim.  Further it is unclear if “each toe section” is referring to the toes of the wearer or the five-finger section.  Examiner respectfully suggests amending to recite, “A method of promoting unrestricted blood flow throughout a user’s foot , the sock comprising 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4-6 (and claims 2-3 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites, “characterized in that the material in the compression zone exerts pressure onto the heel of a foot”.  As such, Applicant has positively recited and claimed a human body part, because a heel of a wearer’s foot is actively being recited as having pressure exerted thereon within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "characterized in that [[the]] material in the compression zone is configured to exert[[s]] pressure onto [[the]] a heel of a foot”.
Claim 1 recites, “said arch section comprising of a compression zone characterized in that the material in the compression zone exerts pressure on the arch of a foot producing a constriction effect in the targeted arch section”.  As such, Applicant has positively recited and claimed a human body part, because an arch of a wearer’s foot is actively being recited as having pressure exerted thereon within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, “said arch section comprising of a compression zone characterized in that [[the]] material in the compression zone is configured to exert[[s]] pressure on [[the]] an arch of [[a]] the foot producing a constriction effect in the targeted arch section”.
Claim 1 recites, “said toe section comprising of compression finger sections characterized in that for each toe, a compression is applied producing a compression effect compared to the adjacent zones of the foot.”  As such, Applicant has positively recited and claimed a human body part, because each toe of a wearer’s foot is actively being recited as compressed within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, “said toe section comprising of compression finger sections configured such that for each toe of the foot, a compression is applied producing a compression effect compared to [[the]] adjacent zones of the foot.”
Claim 4 recites, “wherein the arch compression zone is characterized by a lateral section along the bottom of the sock sole that would typically be in contact with the foot sole and heel.”  As such, Applicant has positively recited and claimed a human body part, because the sole and heel of a wearer’s foot is actively being recited as being "contact[ed]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein the arch compression zone is characterized by a lateral section along [[the]] a bottom of the is configured to be in contact with the foot sole and heel.”
Claim 5 recites, “wherein said arch compression zone comprises of restrictive band-like material that provides a constriction on a small section around the foot arch.”  As such, Applicant has positively recited and claimed a human body part, because a small section around the arch of a wearer’s foot is actively being recited as being "constrict[ed]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, “wherein the material of said arch compression zone is arranged as a band configured to extend around the foot and is configured to provide[[s]] a constriction on a small section around the foot arch.”
Claim 6 recites, “wherein said arch compression zone comprises of a constriction that generally affects the section around the arch.”  As such, Applicant has positively recited and claimed a human body part, because a section around an arch of a wearer’s foot is actively being recited as being "affect[ed]"] within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein said arch compression zone comprises of a constriction that is configured to affect[[s]] [[the]] a section around the arch.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2019/0167462).
Regarding claim 1, Shaffer discloses a sock (10) that comprises of: an inlet section and a sole section (see annotated Fig. 1) knit (as disclosed in the Abstract) into a unit (11, as the completed sock body is a single unit) that comprises of a heel section, an arch section (see annotated Fig. 1), and a toe section (12); said heel section comprising of a compression zone characterized in that the material in the compression zone exerts pressure onto the heel of a foot producing a significant compression effect as compared to the adjacent zones (as disclosed in para. 0016, “The areas of increased compression can be formed by knitting the sock material in a different, tighter pattern in a band along the outside of the big toe, and around the second compartment, as well as in the band around the arch and/or around the ankle and heel, so that the sock fits tighter in the areas of increased elastic compression than in the rest of the sock”); said arch section (17) comprising of a compression zone (17) characterized in that the material in the compression zone exerts pressure on the arch of a foot producing a constriction effect in the targeted arch section (as disclosed in para. 0016), and; said toe section comprising of compression finger sections (15 and 16) characterized in that a compression is applied producing a compression effect compared to the adjacent zones of the foot (as disclosed in para. 0024).
Sock 10 of Shaffer does not expressly disclose wherein the toe section is a five-finger toe section characterized in that for each toe, a compression is applied producing a compression effect compared to the adjacent zones of the foot.  
Sock 100 of Shaffer teaches wherein the toe section is a five-finger toe section (as it comprises 5 separate compartments 110, 120, 130, 140, 150) characterized in that for each toe, a compression is applied producing a compression effect compared to the adjacent zones of the foot (as each toe section has a band of increased compression 111, 121, 131, 141, 151, respectively, see para. 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include separate compartments for each toe each with a compression band of the first sock of Shaffer as taught by the second sock of Shaffer as “The increased surface area afforded by the individual toe compartments allows for greater compression on each toe, to press the toes into better alignment and avoid the pain and discomfort from hammer toes” (see paras. 0026 of Shaffer).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Shaffer discloses the structure of the sock, there would be a reasonable expectation for the structure of the sock to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 4, the modified sock of Shaffer discloses wherein the arch compression zone (17) is characterized by a lateral section along the bottom of the sock sole that would typically be in contact with the foot sole and heel (as can be seen in annotated Fig. 1 and in Fig. 2 and disclosed in para. 0025, 17 extends around the arch portion and therefore extends laterally from the right side to the left side of the sole of the foot, and on at least one wearer, this area would extend into a heel portion of a wearer’s foot; It is noted that the sock will fit differently sized feet in different manners and an intended relative position of the arch compression zone to the wearer's foot anatomy is functional and not patentably significant).
Regarding claim 5, the modified sock of Shaffer discloses wherein said arch compression zone (17) comprises of restrictive band-like material (as 17 is disclosed as a band) that provides a constriction on a small section around the foot arch (as disclosed in paras. 0016 and 0025).
Regarding claim 6, the modified sock of Shaffer discloses wherein said arch compression zone (17) comprises of a constriction that generally affects the section around the arch (as disclosed in paras. 0016 and 0024).
Regarding claim 7, Shaffer discloses method of promoting unrestricted blood flow throughout a user’s foot characterized in that a sock (10) is worn on a foot  (as can be seen in Fig. 1) that combines targeted heel and arch compression (through the use of bands of compression, as disclosed in para. 0016) and toe section (12) that has a compressing effect (via 15 and 16) on each toe section (as can be seen in Fig. 1, each of the toes is compressed upon by either 15 or 16).
Sock 10 of Shaffer does not expressly disclose wherein the toe section is a five-finger section).
Sock 100 of Shaffer teaches wherein the toe section is a five-finger section (as it comprises 5 separate compartments 110, 120, 130, 140, 150).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include separate compartments for each toe each of the first sock of Shaffer as taught by the second sock of Shaffer as “The increased surface area afforded by the individual toe compartments allows for greater compression on each toe, to press the toes into better alignment and avoid the pain and discomfort from hammer toes” (see paras. 0026 of Shaffer).

Claims 2-3 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claim 1 above, and further in view of Stewart (US 2018/0249766).
Regarding claim 2, the modified sock of Shaffer discloses all the limitations of claim 1 above, but does not expressly disclose wherein said sock comprises of a truncated inlet section to make up an ankle sock.
Stewart teaches a sock with compression portions wherein said sock (1) comprises of a truncated inlet section to make up an ankle sock (as can be seen in Fig. 2, the sock can be applied in a variety of styles including an ankle sock).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to truncate the inlet section to create the sock of Shaffer in the form of an ankle sock as taught by Stewart in order to allow the user a shorter sock that fits with the user’s personal style.  Examiner notes, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  A Change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04.  
Regarding claim 3, the modified sock of Shaffer discloses all the limitations of claim 1 above, but does not expressly disclose wherein said sock comprises of an extended inlet section to make up a knee-high sock.
Stewart teaches a sock with compression portions wherein said sock (1) comprises of an extended inlet section to make up a knee-high sock (as discloses in para. 0003, the sock can be applied in a variety of styles including a knee-high sock).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to truncate the inlet section to create the sock of Shaffer in the form of an ankle sock as taught by Stewart in order to allow the user a taller sock that fits with the user’s personal style.  Examiner notes, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP 2144.04.  A Change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04.  


    PNG
    media_image1.png
    928
    593
    media_image1.png
    Greyscale

Annotated Fig. 1 (Shaffer)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are socks with targeted zones of compression.  For example, Hanson (US 5103656) discloses a sock with heel compression, Romay (US 6708348) discloses a sock with separated toe compartments and a compression band around the arch, and Deluca (US 2010/0106110) shoes a sock with compression section extending from the heel to toe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732